Case 1:15-cr-00867-RMB Document 627 Filed 05/14/20 Page 1of1

Case 1:15-cr-00867-RMB Document 624-1 Filed 05/01/20 age 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORI

UNITED STATES OF AMERICA,

 

   

i

er i

ipo CUMENT
ELECTRONICALLY FILE am
DOC fe -|
fl

 

| Date FeLED: 5 1Y| 2020

 

 

~ VS ~
Case No, 15 Cr. 867 (RMB)
TU a tweed AS. PROPOSED ORDER FOR ADMISSION
, OF COUNSEL PRO BAC VICE
Defendant.

 

The motion of James W. Kirkpatrick, for admission to practice pro hac vice in the

above-captioned action is granted.

Applicant has declared that he is a member in good standing of the Bar of Missouri and

the Bar of the District of Columbia; and that his contact information is as follows:

James W. Kirkpatrick, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
Telephone: (202) 434-5417
Facsimile: (202) 434-5029
jkirkpatrick@we.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Defendant Halkbank in the above entitled action,

IT IS HEREBY ORDERED that Applicant is admitted to practice pre hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated: _SH9/2020 Ke , Nie
nited States District Judge

 
